Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Terrence Wright El appeals the district court’s order accepting the recommendation of the magistrate judge in part and dismissing Wright El’s complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Wright El v. Charleston Cty. Gen. Sessions Ct., No. 1:14-cv-01956-JMC (D.S.C. filed June 26, 2015 & entered June 29, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials be*91fore this court and argument would not aid the decisional process.

AFFIRMED.